Kirkpatrick, C. J.
— There are two judgments brought up on this certiorari; first, an original judgment, on the case itself, and then another on a sci. fa. post an. et di., and they are both manifestly irregular in almost every particular. As to the original judgment, I shall rest my opinion on the second reason assigned, viz.: that the judgment is entered in figures, and not in words at length. This, according to the case of Cole and Petty, and for the reason therein set forth, is error.1
As to the judgment on the scire facias, even if a scire facias be a lawful procedure, before a justice, (which is exceedingly doubtful), it must be reversed. The judgment on scire facias is in its nature nothing [54] more than that an execution do issue on the original judgment. In this case the justice has made more of it. He has entered a new *70judgment for a larger sum, by adding to the former certain interest and costs. But this is error. The legitimate judgment upon sci. fa., is that execution do issue on the prior judgment and nothing else.
Wall, Attorney for plaintiff.
[*] In my opinion, therefore, let the judgment be reversed.'
Rossell, J. — Concurred.